Citation Nr: 0122530	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  93-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back pain syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine.

4.  Entitlement to a compensable evaluation for residuals of 
a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from January 28, 1980, to 
June 26, 1992; he also had 2 years, 11 months, and 28 days of 
active service prior to January 28, 1980.

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 1999 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, for additional development, to include 
obtaining VA treatment records from the VA Medical Center 
(MC) in Erie, Pennsylvania, obtaining VA neurologic and 
orthopedic examinations of the veteran's service-connected 
disabilities, and having the RO adjudicate the timeliness of 
the veteran's appeal of the issue of entitlement to service 
connection for a right shoulder disability.  It was noted in 
the remand that, although it appeared that a timely appeal 
had not been filed with respect to the service connection 
issue, the possibility that the veteran had received ongoing 
treatment from a VA facility in Erie, Pennsylvania, as he 
alleged, raised the question of whether VA had constructive 
knowledge of pertinent VA records within 60 days of issuance 
of a February 1994 supplemental statement of the case, which 
would be during the applicable appeal period.  If there were 
such records, the appeal period would be extended until 60 
days after issuance of a supplemental statement of the case 
addressing such pertinent evidence.  VAOPGCPREC 9-97 (Feb. 
11, 1997).  Consequently, because the RO did not specifically 
search for such records, another remand is required.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was made law.  Among other 
things, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The provisions of the new law apply to the 
veteran's claims.  38 U.S.C.A. § 5107 note (West Supp. 2001).  

Although it appears that an attempt was made to examine the 
veteran in February 2001, it is unclear whether the veteran 
was timely notified of the scheduled examination.  It was 
contended on behalf of the veteran in August 2001 that, 
despite his failure to appear in February 2001, this case 
should be remanded to the RO for another attempt to examine 
the veteran.  The Board agrees.  Curiously, the RO sent the 
veteran a letter in December 2000 in which it was noted that 
additional evidence had been received.  Specifically, it was 
noted that the evidence was a "Medical Exam," presumably 
the examination that had been requested by the Board in its 
earlier remand.  Whether an examination was conducted without 
the report being placed in the claims file, or whether the 
veteran failed to report for an examination scheduled in 
February 2001 or earlier is not clear.  (It appears from a 
January 9, 2001, handwritten note by an employee of the RO 
that an examination was never conducted and that the December 
2000 letter was therefore incorrect.)  Nevertheless, because 
of the requirements of the VCAA, and because the case must be 
returned to the RO so that additional records can be sought, 
the Board agrees with the veteran's representative that 
another attempt should be made to examine the veteran in 
accordance with the Board's earlier remand instructions.  
(The Board also notes that it does not appear that the RO 
addressed the timeliness of the veteran's appeal of the right 
shoulder claim.)

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The RO should again ask that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment, to the extent possible, for 
all health care providers (both VA and 
non-VA) who treated him for right 
shoulder, ankle, cervical, thoracic, or 
lumbosacral spine disorders from June 
1992 to the present.  Then, with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured, to include VA hospital and/or 
out-patient treatment records from the 
VAMC in Erie, Pennsylvania.  If any 
search for records is negative, notice of 
this should be provided in accordance 
with the VCAA.

2.  The veteran should be given the 
opportunity to supplement the record on 
appeal, and to present evidence and/or 
argument as to whether a timely appeal 
was submitted as to the denial of service 
connection for a right shoulder 
disability.

3.  VA neurologic and orthopedic 
evaluations should again be scheduled, 
and the veteran should be informed in 
writing, with a copy added to the claims 
file, prior to the examinations of the 
importance to his claims of his attending 
all scheduled VA examinations and the 
possible consequences of his failure to 
attend the examinations.  The examiner(s) 
should be asked to review the claims 
file, including the evidence obtained 
pursuant to the development sought above, 
examine the veteran, and provide the 
following: a definite statement of the 
etiology of all cervical, thoracic, or 
lumbar spine pathology, including (1) 
cervical disc narrowing at C3-4, (2) C7 
neuritis on the right, (3) mild cervical 
spondylosis, (4) lumbar spine scoliosis, 
(5) lumbar spine neuritis, if found, (6) 
Scheuermann's disease, (7) compression 
fracture or deformity of T7, T8, if 
found, and (8) degenerative disc disease 
of L5-S1.  Symptoms of service-related 
disorders should be specifically 
identified, including symptoms of already 
service-connected cervical spine 
degenerative joint disease and service-
connected low back pain syndrome.  Also, 
all disabling manifestations of service-
connected low back, neck, and left ankle 
disabilities should be described in terms 
that equate with potentially applicable 
rating criteria.  All functional losses 
due to problems such as pain, weakness, 
incoordination, etc., should be described 
in terms that equate to the rating 
criteria.  If the veteran is examined at 
a point of maximum disability, or if no 
functional loss is evident, this should 
be specifically noted.  All tests and 
studies necessary to providing such 
opinions should be conducted. 

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested actions have been completed in 
full.  The RO should undertake any other 
indicated development, to include any 
development required to comply with the 
notice and duty to assist provisions of 
the VCAA.  The RO should then re-
adjudicate the issues on appeal, to 
include consideration of the factors 
enumerated in the United States Court of 
Appeals for Veterans Claims (Court) 
decision in DeLuca v. Brown, 8 Vet.App. 
202 (1995), and 38 C.F.R. §§ 4.40, 4.45 
(2000), and the possibility of "staged" 
ratings under Fenderson v. West, 12 
Vet.App. 119 (1999).  The RO should also 
address the timeliness of appeal of the 
denial of service connection for a right 
shoulder disability.  The provisions of 
VAOPGCPREC 9-97 should be considered.

5.  If any benefit remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case - with reference to and 
consideration of all of the factors 
enumerated in the Court's decision in 
DeLuca and 38 C.F.R. §§ 4.40, 4.45(f).  
The supplemental statement of the case 
should address the matters set forth in 
Fenderson, supra., and the timeliness of 
appeal issue.  All applicable laws and 
regulations should be included.  The 
veteran and his representative should 
then be afforded an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


